WINCHESTER, J.,
dissenting:
T1 The majority states their opinion does not balance "the rights of sex offenders against the rights of the offenders' victims." Yet, according to the Department of Corree-tions, Appellants, today's decision will affect a number of offenders in the State and will defeat the Act's very purpose which is the protection of victims, and the public at large, from the very real danger of recidivism.1 The majority opinion also conflicts with the opinion of the United States Supreme Court in Smith v. Doe, 538 U.S. 84, 92, 123 S.Ct. 1140, 155 L.Ed.2d 164 (2003), wherein the Court addressed the retroactive application of Alaska's sex offender registry and found the registry did not violate the Ex Post Facto Clause.2
[ 2 The Oklahoma Sex Offenders Registration Act (OSORA), 57 O.S.2011, § 581, e seq., was originally enacted in 1989 and approved unanimously by both the House and the Senate. Oklahoma is not alone in passing legislation that responds to the public safety threat of sex offender recidivism. In 1994, Congress passed the Jacob Wetterling Crimes Against Children and Sexually Violent Offender Registration Act, which conditions federal funding to assist law enforcement on the States' adoption of established guidelines for state sex offender registration programs. By 1996, legislators in every state had enacted laws to regulate sex offenders after their release, more commonly known as Megan's Laws.3 See Smith v. Doe, 538 U.S. at 89, 123 S.Ct. 1140, 155 L.Ed.2d 164 (2003), Conn. Dept of Pub. Safety v. Doe, 538 U.S. 1, 4, 123 S.Ct. 1160, 155 L.Ed.2d 98 (2003). OSORA forms one small piece of a nationwide comprehensive regulatory program.4
*1033T3 The United States Supreme Court first addressed the validity of the retroactivity of a state's sex offender registry requirements, the very issue on appeal herein, in Smith v. Doe, 538 U.S. 84, 92, 123 S.Ct. 1140, 155 L.Ed.2d 164 (2008). The Smith Court provided the analytical framework for determining whether a sex offender registration law imposes retroactive punishment in violation of ex post facto laws. The Court held that because the Alaska law at issue was nonpuni-tive, its retroactive application did not violate the Ex Post Facto Clause. Smith, 538 U.S. at 105-106, 123 S.Ct. 1140.
1 4 To evaluate a statute's constitutionality under the Ex Post Facto Clause, the first determination a court must make is whether the statutory scheme in question was intended to be civil or criminal in nature. Smith, 538 U.S. at 92, 128 S.Ct. 1140. If the intent was to make the statute a criminal punish ment, that ends the inquiry and the statute will be deemed to violate the ex post facto laws. Id. As stated previously, the Legislature has provided that the civil objective of the Act is to protect the public from harm.5 57 0.8.2011, § 581(B). This stated purpose plainly indicates the intent of the Legislature to establish a civil regulatory scheme rather than a punishment.
1 5 Because the Legislature intended OSO-RA to operate as a civil regulatory system, the next step according to the Smith Court is to examine whether the statutory scheme is so punitive, either in purpose or effect, as to negate the State's intention to deem it civil. Smith, 538 U.S. at 105-106, 123 S.Ct. 1140. "[O]nly the clearest proof will suffice to override legislative intent and transform what has been denominated a civil remedy into a criminal penalty." Id. (Emphasis added).
T6 In determining whether the effects of the Alaska sex offender registry were punitive, the Smith Court utilized a multi-factor test first set forth in Kennedy v. Mendoza-Martinez, 372 U.S. 144, 168-169, 83 S.Ct. 554, 9 L.Ed.2d 644 (1968). Smith, 538 U.S. at 97, 123 S.Ct. 1140. Recognizing that the factors were not an exhaustive list, the Court found that the five "guideposts" most relevant to its analysis were whether the scheme: (1) "has been regarded in our history and traditions as punishment;" (2) "imposes an affirmative disability or restraint;" (8) "promotes the aims of punishment;" (4) "has a rational connection to a nonpunitive purpose;" or (5) "is excessive with respect to this purpose." Smith, 538 U.S. at 97, 123 S.Ct. 1140.
*103417 Using this analysis, Division III of the Oklahoma Court of Civil Appeals, the Oklahoma Attorney General's office, the Oklahoma Court of Criminal Appeals, and the 10th Cireuit have all 6 found that OSORA's retroactive application does not violate any I agree and address ex post facto laws.7 each factor in turn.
A. Historical Punishment
T8 In Smith, the Supreme Court considered Alaska's statute in light of the colonial punishments of public shaming, humiliation, and banishment, and concluded that the dissemination of truthful information in furtherance of a legitimate governmental objective could not be considered punishment. Smith, 538 U.S. at 97-98, 123 S.Ct. 1140. The use of the Internet to disseminate sex offender registrant information did not alter the Supreme Court's conclusion. Smith, 538 U.S. at 99, 123 S.Ct. 1140. Moreover, any consequences to the offender from such dissemination flow not from the registration but from the fact of conviction, a matter already of public record. The Court found that the rationale behind notification is "to inform the public for its own safety, not to humiliate the offender. Widespread public access is necessary for the efficacy of the scheme, and the attendant humiliation is but a collateral consequence of a valid regulation." Id.
T9 Regulatory schemes such as OSORA are of recent origin and, like the Supreme Court found in Smith, are not among traditional punishments. Smith, 538 U.S. at 97, 123 S.Ct. 1140. OSORA does not hold sex offenders up to the public for ridicule. Rather, it provides for the dissemination of truthful information in furtherance of a legitimate governmental objective.
10 Authority to make policy decisions for reasons of public safety and public welfare has long rested with the Legislature and the courts are without authority to strike down a statute merely because it might not comport with its own notions of prudent public policy. Yocum v. Greenbriar Nursing Home, 2005 OK 27, 130 P.3d 213. Here, the Oklahoma Legislature adopted amendments to OSORA in accordance with federal legislation, which has been repeatedly upheld as nonpunitive, in an effort to create a national uniform sex offender registration. OSORA's provisions do not resemble traditional punishment and, as such, do not affect the Act's civil status.
B. Affirmative Disability or Restraint
11 To determine whether the restriction imposes an affirmative disability or restraint, a reviewing court must consider how the effects of the statute in question are felt by *1035those subject to it. Smith, 538 U.S. at 99-100, 123 S.Ct. 1140. If the disability or restraint is minor and indirect, its effects are unlikely to be punitive. Smith, 538 U.S. at 100, 123 S.Ct. 1140. While the act of registering may cause some inconvenience for offenders, it in no way restrains or disables them. Mere inconvenience does not suffice to make this factor punitive. In reaching its decision, the Smith Court expressly rejected the Ninth Cireuit Court of Appeals' conclusion that the restraint of the registration system is parallel to that associated with a term of probation or supervised release that implicate Ex Post Facto clause concerns. Smith, 538 U.S. at 101, 123 S.Ct. 1140.
112 Further, although OSORA's amendments restrict persons subject to OSORA from living in certain areas or working certain jobs, it does not otherwise restrict the movement and activities of such persons8 Offenders remain free to change jobs or move residences within town, out of town or even out of state. Again, any negative consequences to registrants' employment or housing prospects arise from the fact of conviction, not the existence of the registry. Smith, 538 U.S. at 101, 123 S.Ct. 1140. It is unclear if such negative consequences would be the result of the registration or if the same result would have been reached through other means, such as routine background checks. Smith, 588 U.S. at 100, 123 S.Ct. 1140. It is also important to note that many of the "restraints" identified by Starkey, such as having the words "sex offender" placed on the driver's license of certain sex offenders, as required by 47 0.8.2011, § 6-111(D)(1), do not originate in OSORA. That statute, like several others generally mentioned by offenders, is not a part of OSORA which is the specific Act challenged by Starkey.
1 13 Significantly, the registration and notification provisions of OSORA are far less restrictive and burdensome than the commitment statute approved by the United States Supreme Court in Kansas v. Hendricks, 521 U.S. 346, 117 S.Ct. 2072, 138 L.Ed.2d 501 (1997). In Hendricks, the Supreme Court determined that a statute that allowed the state to involuntarily commit certain sex offenders was not a violation of the Ex Post Facto Clause. The Court found that restricting the freedom of those deemed dangerous to society has historically been regarded as "a legitimate nonpunitive governmental objective." Kansas v. Hendricks, 521 U.S. 346, 363, 117 S.Ct. 2072, 2083, 138 L.Ed.2d 501, 516 (1997).
114 The Ex Post Facto Clause does not prohibit increased burdens, only increased punishments. The alleged "burdens" placed on sex offenders under the Act are the unfortunate consequence of the crime for which they were convicted and not an increased punishment. Although the restraints imposed by OSORA are not insignificant, their weight alone is insufficient to create a punitive effect from the Act's nonpunitive purpose.
C. Promotes the Traditional Aims of Punishment
T15 The third factor addresses whether OSORA promotes the traditional aims of punishment, those of deterrence and retribution. Smith, 538 U.S. at 102, 123 S.Ct. 1140. Finding that deterrence alone does not make a statute punitive, the Smith Court reasoned that "[alny number of governmental programs might deter crime without imposing punishment," and "'to hold that the mere presence of a deterrent purpose renders such sanctions "criminal" ... would severely undermine the Government's ability to engage in effective regulation." Id.
16 Starkey's argument that differentiating reporting requirements among levels of offenses demonstrates retributive intent was rejected by the Supreme Court in Smith. Smith, 538 U.S. at 102, 123 S.Ct. 1140. The levels of risk assigned by OSORA are reasonably related to the danger of recidivism and consistent with the Act's regulatory objective. Id. To enforce the § 588 risk level amendment as suggested by Starkey, the DOC would be required to examine each sex *1036offender's case on an individual basis to determine when they were convicted and what particular version of the statute existed at that time. Such an application would result in different registry terms for offenders convicted of the same crime depending on the date an offender was convicted, if in Oklahoma, or when the offender moved to Oklahoma, if convicted out-of-state.
117 While the Legislature could have instituted an individualized risk assessment of the danger posed by a sex offender, no constitutional mandate exists requiring the use of such measures. Smith, 538 U.S. at 104, 123 S.Ct. 1140 (the decision "to legislate with respect to convicted sex offenders as a class, rather than require individual determination of their dangerousness, does not make the statute a punishment.")
{18 A federal district court in Oklahoma has addressed, and rejected, a similar argument from a sex offender. In Goutier v. Jones, Case No. CIV-08-445-C, 2009 WL 1444533 (W.D.Okla., May 20, 2009), the plaintiff contested the very same OSORA amendment, 57 O.S.2011, § 583(C), which changed his registration period from ten years to life due to his new designation as a Tier III offender. The district court held that the plaintiff was not promised that his "registration terms would remain static." Gaubler v. Jones, at *3. The court further recognized that "the Legislature has broad power to amend existing legislation and was free to alter the statute's registration requirements at any time." Id., citing Movants to Quash Multicounty Grand Jury Subpoena v. Dixon, 2008 OK 36, ¶ 22, 184 P.3d 546, 553. The Gautier court went on to find that the retroactive application of the OSORA amendment did not violate the Ex Post Facto Clause. Gautier v. Jones, at *9.
{ 19 To deny the amendment's retroactivity will, according to the DOC, require the removal of offenders from the registry, a result that would substantially thwart the very purpose of the Act which is public safety. Because OSORA's purpose is the protection of the public, it reasonably follows that the Act does not significantly promote either retribution or deterrence.
D. Rational Connection to a Nonpunitive Purpose
T 20 The Smith Court found that whether the challenged regulation is rationally connected to a nonpunitive purpose is a "most significant factor" in the effects prong of the test. Smith, 538 U.S. at 102, 123 S.Ct. 1140. The Court, finding that the statute need not be "narrowly drawn" to pass muster, specifically held that the interest in "alerting the public to the risk of sex offenders in their community" constitutes a "legitimate non-punitive purpose." Smith, 538 U.S. at 102-103, 123 §S.Ct. 1140. A "statute is not deemed punitive simply because it lacks a close or perfect fit with the nonpunitive aims it seeks to advance." Smith, 538 U.S. at 103, 123 S.Ct. 1140.
{21 The Legislature's goal in enacting OSORA was to protect the public from the danger of recidivism, a known high risk among sex offenders. The restrictions set forth in OSORA could reasonably be said to advance this goal. Starkey has proffered no evidence to refute the legitimate public safety interest in monitoring sex offender presence in the community. Accordingly, this factor does not render the Act punitive.
E. Excessiveness in Relation to Nonpuni-tive Purpose
22 The final factor concerns whether the provisions of OSORA are excessive in relation to its previously determined, nonpunitive purpose. As the United States Supreme Court has noted, the excessiveness inquiry of ex post facto jurisprudence is not an exercise in determining whether the legislature has made the best choice possible to address the problem it seeks to remedy. Smith, 538 U.S. at 105, 123 S.Ct. 1140. The question is whether the regulatory means chosen are reasonable in light of the nonpunitive objective. Smith, 538 U.S. at 105, 123 S.Ct. 1140.
123 In Smith, the U.S. Supreme Court concluded that individual risk assessment was unnecessary for sex offender registration requirements, and that "[the State's determination to legislate with respect to convicted sex offenders as a class, rather than require individual determination of their dan*1037gerousness, does not make the statute a punishment under the Ex Post Facto Clause." Smith, 538 U.S. at 104, 123 S.Ct. 1140. "The Ex Post Facto Clause does not preclude a State from making reasonable categorical judgments that convictions of specified crimes should entail particular regulatory consequences." Smith, 538 U.S. at 103, 123 S.Ct. 1140.
T24 There are, no doubt, some cases where a sex offender has led a law-abiding life since his conviction. However, in assessing the constitutionality of a statute, the role of this Court is not to review the merits or wisdom of the Legislature's decisions on matters of public policy. The fact that restrictions on the registrants may be difficult and cumbersome is insufficient to make them unconstitutional.
1 25 Nothing in the record before us indicates that OSORA's regulatory scheme is anything other than reasonable in light of the nonpunitive objective of keeping the public safe from convicted sex offenders. Starkey has not established the "clearest proof" that the limitations in Oklahoma's sex offender registry act are excessive in relation to the Act's legitimate, regulatory purpose. '
F. Conclusion
126 Having considered the relevant ex post facto factors, I find that OSORA is a nonpunitive, civil regulatory scheme that can be applied retroactively.9 The registration and notification provisions of OSORA do not violate the Ex Post Facto Clause because the provisions serve the legitimate, remedial purpose of protecting the public.
127 An overwhelming majority of courts across the country agree.10 Reliance on a *1039small minority of courts and/or dissenting opinions provides little justification to overturn the Legislature's will. Therefore, I respectfully dissent.

. Section 581 of OSORA, as amended, provides in pertinent part:
B. The Legislature finds that sex offenders who commit other predatory acts against children and persons who prey on others as a result of mental illness pose a high risk of re-offending after release from custody. The Legislature further finds that the privacy interest of persons adjudicated guilty of these crimes is less important than the state's interest in public safety. The Legislature additionally finds that a system of registration will permit law enforcement officials to identify and alert the public when necessary for protecting public safety.
This stated purpose indicates the intent of the Legislature to establish a civil regulatory system rather than a criminal, punitive system.


. The Ex Post Facto Clause applies only to statutes that are criminal or penal in nature and prohibits the passing of any law that (1) retroactively imposes punishment for an act that was not punishable when committed, (2) retroactively increases the punishment for a crime after its commission, or (3) deprives one charged with a crime of a defense that was available at the time the crime was committed. Collins v. Youngblood, 497 U.S. 37, 42, 110 S.Ct. 2715, 111 L.Ed.2d 30 (1990).


. Megan's Law was inspired by the case of seven-year-old Megan Kanka, a New Jersey girl who was raped and killed by a known child molester who moved across the street from the family.


. In 2006, the Adam Walsh Child Protection and Safety Act of 2006 ("Adam Walsh Act'") was passed by the U.S. Congress to "protect children from sexual exploitation and violent crime, to prevent child abuse and child pornography, to promote Internet safety, and to honor the memory of Adam Walsh and other child crime victims." Pub.L. 109-248 (codified as amended in scattered sections of 42 U.S.C.). Title I of the Walsh Act, entitled the Sex Offender Registration and Notification Act ("SORNA"), created a national sex offender registry law. According to the U.S. Attorney General, the purpose of SOR-NA was to "strengthen and increase the effectiveness of sex offender registration and notification for the protection of the public, and to eliminate *1033potential gaps and loopholes under the pre-exist-ing standards by means of which sex offenders could attempt to evade registration requirements or the consequences of registration violations." "Applicability of the Sex Offender Registration and Notification Act," 72 Fed. Reg. 8894, 8895 (interim rule Feb. 28, 2007). See also United States v. Yelloweagle, 643 F.3d 1275, 1277 (10th Cir.2011) (noting that SORNA was enacted based on Congress's "conclusion that existing sex offender registration and reporting requirements were too readily circumvented"); U.S. v. Carel, 668 F.3d 1211, 1213 (10th Cir.2011) ("SORNA was enacted to succeed and enhance the registration requirements of the Wetterling Act, 'and to eliminate' a dangerous gap in the then-existing sex-offender-registration laws.")
SORNA addresses the various tiers of sex offender status and also requires every jurisdiction to maintain a sex offender registry conforming to the requirements of SORNA. See 42 U.S.C. §§ 16911 and 16912. The federal standards established under the Walsh Act serve as the minimum standards for a jurisdiction's sex offender registration program to be in compliance with federal law. For those jurisdictions in compliance, federal funding is provided. States failing to establish a registration and notification system in accordance with SORNA risk losing the federal funding. United States v. Yelloweagle, 643 F.3d 1275, 1277 (10th Cir.2011) 42 U.S.C. § 16925.
OSORA was amended on November 1, 2007 to substantially comply with the Adam Walsh Act. The amendments required Oklahoma to develop a new risk assessment screening tool to determine the level of risk each offender poses by assigning points for various crimes. 57 O.S. 2011, § 582.5(C). Each offender is now assigned a number of points based solely on the offense of conviction, which then constitutes the individual's risk level. Id. The duration requirement for registration is then determined by the level of classification assigned so that level one offenders must register for fifteen years, level two offenders must register for twenty-five years, and level three offenders, and those offenders classified as a habitual or aggravated sex offender, must register for life. Id. Section 582.5 was amended again on April 29, 2008, and expanded the applicability to sex offenders who were convicted outside the state, such as Plaintiff Starkey.


. See supra, fn. 1.


. See, eg., Freeman v. Henry, 2010 OK CIV APP 134, 111, 245 P.3d 1258 ("We therefore hold OSORA represents a civil regulatory scheme which does not violate the ex post facto proscriptions of either" the federal or state constitutions.); Oklahoma Attorney General Opinion No. 03-24 (OSORA is a civil, nonpunitive regulatory scheme); Oklahoma Attorney General Opinion No. 05-11 (OSORA's residency restriction may be applied retrospectively); Mendenhall v. State, Case No. F-2010-1100 (Sept. 30, 2011) (Oklahoma Court of Criminal Appeals) (unpublished summary opinion) (using ex post facto analysis, court determined that OSORA was civil and remedial in nature); Graham v. Henry, 2006 WL 2645130 (N.D.Okla. Sept. 14, 2006) (refusing to grant sex offender a preliminary injunction where he was unlikely to show that the residency restriction was punitive); Gautier v. Jones, 2009 WL 2591666 (W.D.Okla. Aug. 20, 2009) (Because OSORA is nonpunitive, its retroactive application does not violate the Ex Post Facto Clause.), reversed, in part, on other grounds by Gautier v. Jones, 364 Fed.Appx. 422 (10th Cir.2010), cert. denied Gautier v. Jones, - U.S. -, 131 S.Ct. 159, 178 L.Ed.2d 39 (2010).


. The Oklahoma Constitution provides that "[nlo ... ex post facto law ... shall ever be passed." Oklahoma Constitution, Art. 2, § 15. The United States Constitution provides that "[nlo State shall ... pass any ... ex post facto Law...." U.S. Const. art. I, § 10, cl. 1. Because the language in these clauses mirrors each other, we interpret the Ex Post Facto Clause in the Oklahoma Constitution consistent with federal Ex Post Facto Clause jurisprudence. Starkey has provided no authority to reflect that the constitution of Oklahoma provides any greater ex post facto law protection than that contained in the federal constitution. Further, the federal Sex Offender Registration and Notification Act, like Oklahoma's law, requires any sex offender who is residing in the State to register and applies to sex offenders convicted before the law's effective date. See United States v. Hinckley, 550 F.3d 926, 929 (10th Cir.2008) abrogated on other grounds by Reynolds v. United States, 565 U.S. at -, 132 S.Ct. at 980; 57 O.S.2011, § 582.


. Registered sex offenders may not live near schools, parks, playgrounds, or child care centers, nor may they work in schools, certain law enforcement capacities, or reside with other, non-family registered sex offenders. See, eg., 57 0.S.2011, §§ 589, 590, and 590.1.


. This opinion is limited to the facts of this case wherein Starkey is specifically challenging OSO-RA's application to him and the amendment lengthening the terms of his registration. Not before us today is the validity of a conviction for a violation to OSORA.


. The majority of state courts addressing the issue have found that retroactive application of their respective sex offender registries to offenders with convictions that pre-date the statute's enactment is not punitive and/or does not violate the prohibition against ex post facto laws. See, eg., Lee v. State, 895 So.2d 1038 (Ala.Cr.App.2004)(retroactive application of registry's residency requirement did not violate Ex Post Facto Clause); State v. Henry, 224 Ariz. 164, 228 P.3d 900 (Ariz.App.2010), review denied (Sept. 21, 2010)(court assumed legislature intended amendments to apply retroactively and did not violate ex post facto laws); Parkman v. Sex Offender Screening Comm., 2009 Ark. 205, 307 S.W.3d 6 (2009)(subsequent, stricter amendments to previously determined non-punitive registry did not violate Ex Post Facto Clause); People v. Castellanos, 21 Cal.4th 785, 88 Cal.Rptr.2d 346, 982 P.2d 211 (1999)(court rejected ex post facto challenge to sex offender registry finding registry does not constitute punishment); Jamison v. People, 988 P.2d 177 (Colo.App.1999)(registration is remedial, not punitive, and does not unconstitutionally enhance punishment in violation of Ex Post Facto Clause); State v. Kelly, 256 Conn. 23, 770 A.2d 908 (2001)(registry is a non-punitive, statutory scheme that does not violate ex post facto laws); Smith v. State, 919 A.2d 539 (Del.2006)(retroactive application of registry statute did not violate Ex Post Facto Clause); In re W.M., 851 A.2d 431 (D.C.2004)(registry established civil, regulatory scheme that was neither punitive nor a violation of the Ex Post Facto Clause); Simmons v. State, 753 So.2d 762 (Fla. 4th DCA 2000)(registry requirements do not constitute punishment in violation of Ex Post Facto Clause); Frazier v. State, 284 Ga. 638, 668 S.E.2d 646 (2008)(statute criminalizing failure to register as sex offender did not violate prohibition against ex post facto laws as failure to register was felony entirely distinct from prior conviction for qualifying sex offense and did not increase punishment for the original offense); State v. Guidry, 105 Hawai'i 222, 96 P.3d 242 (2004)(statutory scheme not so punitive as to negate regulatory purpose); Smith v. State, 146 Idaho 822, 203 P.3d 1221 (2009)(effects of state registry are not punitive and do not violate ex post facto prohibition); People v. Malchow, 193 Ill.2d 413, 250 Ill.Dec. 670, 739 N.E.2d 433 (2000)(upholding registry despite fact that it applied retroactively to offenders who committed crimes prior to enactment of registry); State v. Pickens, 558 N.W.2d 396 (Iowa 1997)(state supreme court found Iowa's registry nonpunitive and not in violate of Ex Post Facto Clause); State v. Cook, 286 Kan. 766, 187 P.3d 1283 (2008)(stat-utory amendment to registry that increased punishment for failure to register as sex offender not an ex post facto violation); State v. Trosclair, 89 So.3d 340 (La.2012)(amendment to registry after sex offender's conviction, which increased supervision term from five years to life and contained stricter electronic monitoring and residency restrictions, was not impermissibly retroactive); People v. Pennington, 240 Mich.App. 188, 610 N.W.2d 608 (2000)(registry is neither punitive nor violative of constitutional prohibitions against ex post facto laws); Garrison v. State, 950 So.2d 990 (Miss.2006)(retroactive application of nonpunitive, sex offender registry did not violate Ex Post Facto Clause); Doe. v. Phillips, 194 *1038S.W.3d 833 (Mo.2006) (state supreme court recognized that Missouri, registry, although found to violate unique state constitutional ban on retrospective laws as applied to offenders convicted before statute's enactment, does not violate the Ex Post Facto Clause); State v. Mount, 317 Mont. 481, 78 P.3d 829 (2003)(state sex offender registry was nonpunitive, civil statutory scheme that did not constitute prohibited ex post facto legislation); State v. Harris, 284 Neb. 214, 817 N.W.2d 258 (2012)(state high court held that retroactive application of registry, and its amendments, did not violate prohibition against ex post facto laws); Nollette v. State, 118 Nev. 341, 46 P.3d 87 (2002)(state sex offender registration scheme is civil, not penal, in nature and does not offend ex post facto proscriptions); State v. Costello, 138 N.H. 587, 643 A.2d 531 (1994)(state registry was a nonpunitive, civil scheme and its retroactive application did not violate state or federal Ex Post Facto Clauses); ACLU of N.M. v. City of Albuquerque, 139 N.M. 761, 137 P.3d 1215 (N.M.App.2006)(state registry is a civil, regulatory scheme that does not violate the Ex Post Facto Clause); People v. Szwalla, 61 A.D.3d 1289, 877 N.Y.S.2d 757 (N.Y.A.D. 3.2009)(applying civil, sex offender registry to individuals who committed crimes prior to its enactment does not violate Ex Post Facto Clause); State v. Bowditch, 364 N.C. 335, 700 S.E.2d 1 (2010)(state sex offender registry and monitoring program found to be a civil, regulatory scheme whose retroactive application does not violate state or federal Ex Post Facto Clauses); State v. Meador, 785 N.W.2d 886 (N.D.2010)(amendment to nonpunitive, state sex offender registration statute does not violate constitutional prohibition against ex post facto laws); State v. MacNab, 334 Or. 469, 51 P.3d 1249 (2002)(state sex offender registration was not a form of increased punishment prohibited by Ex Post Facto Clause); Com. v. Lee, 594 Pa. 266, 935 A.2d 865 (2007)(lifetime registration, notification and counseling obligations imposed by state sex offender registry was nonpunitive and did not violate ex post facto laws); State v. Germane, 971 A.2d 555 (R.I.2009)(registration requirement in state statute does not constitute criminal punishment for purposes of ex post facto analysis); State v. Walls, 348 S.C. 26, 558 S.E.2d 524 (2002)(nonpunitive, state registry statutes did not violate Ex Post Facto Clause despite requiring offender to register for first time, twenty-five years after conviction); Meinders v. Weber, 604 N.W.2d 248 (S.D.2000)(state sex offender registration laws were remedial, not punitive, for purposes of ex post facto analysis); Ward v. State, 315 S.W.3d 461 (Tenn.2010)(state registration requirements are nonpunitive and do not violate Ex Post Facto Clause); Rodriguez v. State, 93 S.W.3d 60 (Tex.Cr.App.2002)(state sex offender registry scheme is civil and remedial in nature and does not violate Ex Post Facto Clause); Kitze v. Com., 23 Va.App. 213, 475 S.E.2d 830 (1996)(protecting the public and preventing crime are regulatory, nonpunitive goals of retroactive statute and, therefore, state registry does not violate ex post facto prohibitions); Fraser v. Sleeper, 182 Vt. 206, 933 A.2d 246 (2007)(state sex offender registry statutes are remedial, rather than penal); State v. Ward, 123 Wash.2d 488, 869 P.2d 1062 (1994)(Ex Post Facto Clause not violated because applying registry to convictions occurring before its enactment did not constitute punishment); Haislop v. Edgell, 215 W.Va. 88, 593 S.E.2d 839 (2003)(state registry is regulatory and does not violate prohibition against ex post facto laws even though applied to persons convicted before its enactment); State v. Bollig, 232 Wis.2d 561, 605 N.W.2d 199 (2000)(remedial goal of protecting public outweighs any punitive effect of registration, including any infringement on rights of sex offenders); Snyder v. State, 912 P.2d 1127 (Wyo.1996)(state registration of sex offenders for crimes prior to registry's enactment does not offend prohibition against ex post facto laws). But see Doe v. State, 189 P.3d 999 (Alaska 2008) (Alaska court found state sex offender registry too punitive to be applied retroactively).
Other state courts in Indiana, Kentucky, Maine, Massachusetts, New Jersey, and Ohio, while generally finding their respective registries do not violate the Ex Post Facto Clause, have delivered differing opinions with respect to amendments to the registries. See, e.g., State v. Pollard, 908 N.E.2d 1145 (Ind.2009)(court found retroactive residency restriction too punitive); Lemmon v. Hamis, 949 N.E.2d 803 (Ind.2011)(amendment to registry imposing lifetime requirements for "sexually violent predators" does not violate the Ex Post Facto Clause); Com. v. Baker, 295 S.W.3d 437 (Ky.2009)(residency restriction too punitive when applied retroactively); Buck v. Com., 308 S.W.3d 661 (Ky.2010)(retroactive amendments to registry do not violate ex post facto laws); State v. Haskell, 784 A.2d 4 (Me.2001)(a law serving nonpunitive goals is not punishment for purposes of determining whether the law violates ex post facto prohibitions, even though it may bear harshly on those affected); State v. Letalien, 985 A.2d 4 (Me.2009)(retroactive application of lifetime registration requirements and quarterly in-person verifications violated Ex Post Facto Clause); Opinion of the Justices to the Senate, 423 Mass. 1201, 668 N.E.2d 738 (1996)(state supreme court found that retroactive application of registry notification laws would not violate ex post facto laws); Com. v. Cory, 454 Mass. 559, 911 N.E.2d 187 (2009)(retroactive amendment imposing strict GPS monitoring is in violation of ex post facto laws); Doe v. Porifz, 142 N.J. 1, 662 A.2d 367 (1995)(court found that retroactive application of registry does not constitute punishment in violation of ex post facto prohibitions); Riley v. N.J. State Parole Bd., 423 N.J.Super. 224, 32 A.3d 190 (N.J.Super.A.D.2011) (lower appellate state court found amendment to previously-declared nonpunitive registry which requires retroactive GPS ankle monitoring to constitute excess punishment); State v. Cook, 83 Ohio St.3d 404, 700 N.E.2d 570 (1998) (retroactive application of registry requirements are not punishment in violation of ex post facto laws); State v. Williams, 129 *1039Ohio St.3d 344, 952 N.E.2d 1108 (2011) (court found amendments to state registry had become too punitive).
There is also unanimous consensus among the federal circuit courts that SORNA does not violate the Ex Post Facto Clause. See, e.g., U.S. v. Elkins, 683 F.3d 1039 (9th Cir.2012); U.S. v. Felts, 674 F.3d 599, 606 (6th Cir.2012); U.S. v. DiTomasso, 621 F.3d 17, 25 (1st Cir.2010); U.S. v. Guzman, 591 F.3d 83, 94 (2d Cir.2010); U.S. v. Shenandoah, 595 F.3d 151, 158-159 (3d Cir. 2010); U.S. v. Gould, 568 F.3d 459, 466 (4th Cir.2009); U.S. v. Young, 585 F.3d 199, 203-06 (5th Cir.2009); U.S. v. Ambert, 561 F.3d 1202, 1207 (11th Cir.2009); U.S. v. May, 535 F.3d 912, 919-20 (8th Cir.2008), abrogated on other grounds by Reynolds v. U.S., - U.S. -, 132 S.Ct. 975, 181 L.Ed.2d 935 (2012) U.S. v. Hinckley, 550 F.3d 926 (10th Cir.2008), abrogated on other grounds by Reynolds v. United States, - U.S. -, 132 S.Ct. 975, 181 L.Ed.2d 935 (2012).